 

 

02/07/2020 FRI

o co ND vA Rh Ow ON eH

BD meee
Bes BBR BBR fF SF ba Bankr BRS

 

 

9:47 FAX

@oo1/oor

 

 

ZAK, U.S, DISTALST COURT
EASTERN F CALIFORNIA
BY eeerwrremeee TEATY CNTR -

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
Plaintiff,
vs.
JOSEPH WAYNE ATTAWAY, II,

Defendant.

)
)
)
)
)
)
)
)
)
)

 

Case Ne: 1:15-CR-00272-3-DAD

ORDER
APPOINTING COUNSEL

The above named Dofendant has, under oath, sworn or affirmed as to his financial

inability to employ counsel or has otherwise satisfied this Court that he/she is financially unable

to obtain counsel and wishes counsel be appointed to represent him on Appeal, Therefore, in the

interests of justice and pursuant to the U.S. CoNsT., amend VI and 18 U.S.C. § 3006A,

’ IT IS HEREBY ORDERED that Gary Burcham be appointed to represent the above

defendant in this case effective February 18, 2020.

This appointment shal] remain in effect until further order of this court.

DATED: 2/18/2020

Dh A. Duel

HON. DALE A, DROZD
United States District Judge

 

-j-

 

 
